Citation Nr: 0411951	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an increased rating for post-operative 
residuals, torn medial meniscus, right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran was originally granted service connection for 
post-operative residuals, torn medial meniscus, right knee, 
rated as 10 percent disabling, by means of a December 1982 
rating action.  The veteran did not present a notice of 
disagreement with this rating action.  The veteran submitted 
in claims for an increased in August and September 1987.  The 
RO confirmed its disability ratings by means of December 1987 
and May 1988 rating actions.  The veteran again submitted a 
claim for an increased rating in January 2002.  An April 2002 
rating action continued the 10 percent disability rating.  
The veteran presented a timely notice of disagreement.  The 
RO revisited the matter and increased the disability rating 
to 20 percent in July 2002.  The veteran perfected his appeal 
in July 2002.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board finds the 
February 2002 letter insufficiently specific as to the 
requirements to substantiate a claim for entitlement to an 
increased rating for post-operative residuals, torn medial 
meniscus, right knee and as to VA duties.  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
veteran has submitted March 2003 Notice of Decision- Fully 
Favorable from the Social Security Administration.  The Board 
finds that these records would be helpful in the adjudication 
of the veteran's claim.  Accordingly, under the VCAA, the VA 
should make reasonable efforts to secure these records.  
38 U.S.C.A. § 5103A(a).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran and his representative of the 
requirements of the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate a claim for an increased 
rating for post-operative residuals, torn 
medial meniscus, right knee and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The notice to the 
veteran should comply with 38 U.S.C.A. § 
5103, Quartuccio v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.      

2.  The RO should request all of the 
veteran's available records from the 
Social Security Administration.

3.  If appropriate, the RO should then 
schedule the veteran for an additional 
examination.  

4.  Following this additional 
development, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




